On August 23, 2004, the Defendant was sentenced for Count I: Theft, a misdemeanor, in violation of Section 45-6-301(1), MCA to Six (6) months to Missoula County Detention Center to run concurrently with Count n, all suspended; Count H: Partner or Family Member Assault, a misdemeanor, in violation of Section 45-5-206, MCA to Six (6) months to Missoula County Detention Center to run concurrently with Count I, all suspended; and Count HI: Bail Jumping, a felony, in violation of Section45-7-308, MCA placed under the supervision of the Department of Corrections for Ten (10) years, last Seven (7) years are suspended; restitution/costs; and other terms and conditions given in the Judgment on August 23, 2004.
On December 5,2007, the prior sentence imposed on August 23,2004, was revoked; the Defendant was sentenced for Count III: Bail Jumping, a felony, in violation of Section 45-7-308(4), MCA to Seven (7) years with Three (3) years suspended to Department of Corrections; the Court requests placement in a drug treatment program; terms and conditions of this Judgment are the same as those in the original Judgment filed with the Court on September 27,2004; and other terms and conditions given in the Judgment *30on December 5, 2007. Counts I and II Expired.
DATED this 31st day of March, 2014.
On August 14, 2013, the prior sentence imposed on December 5, 2007, was revoked; the Defendant was sentenced for Count HI: Bail Jumping, a felony, in violation of Section 45-7-308(4), MCA to Three (3) years with Three (3) years suspended to Department of Corrections; Defendant shall enroll and successfully complete the Crystal Creek program; terms and conditions are the same as those in the Judgment given December 5, 2007; and other terms and conditions given in the Judgment on August 14, 2013.
On October 2, 2013, the prior sentence imposed on August 14, 2013, was revoked; the Defendant was sentenced for Count HI: Bail Jumping, a felony, in violation of Section 45-7-308(4), MCA to Three (3) years to Montana State Prison; terms and conditions of deferred or suspended portion of this Judgment are same as those contained in the Judgment given August 14,2013; and other terms and conditions given on October 2, 2013.
On February 27,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant’s counsel made a motion for the Sentence Review Hearing to be continued to May 2014. The Defendant filed a ProSe Motion with the District Court for street time credit, credit for time served on probation, against his underlying sentence in this case. The Motion is ripe for determination in the District Court.
Therefore, it is the unanimous decision of the Division that the Sentence Review Hearing in the above-captioned case is continued to May 2014.
Done in open Court this 27th day of February, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.